MEMORANDUM *
Appellant Encore Capital Group and individual defendants appeal the district court’s denial of their special motion to strike pursuant to California’s antiSLAPP law, Cal.Code Civ. Proc. § 425.16. Because the parties are familiar with the facts, we do not set them forth here. We have jurisdiction to hear this case under 28 U.S.C. § 1291. Batzel v. Smith, 333 F.3d 1018, 1024-25 (9th Cir.2003).
We affirm. The filing of a registration statement with the Securities and Exchange Commission does not constitute a “writing made before” or “in connection with an issue under consideration or review by” an “official proceeding authorized by law” within the meaning of California Code of Civil Procedure § 425.16(e)(1) and (e)(2).1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We do not consider whether it is a “writing made in connection with an issue under consideration or review” by an “executive ... body,” Cal.Code Civ. Proc. § 425.16(e)(2), because that argument was not presented in Appellant's opening brief, nor before the district court. Indep. Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir.2003).